 



Exhibit 10.7
CORN PRODUCTS INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EFFECTIVE JANUARY 1, 1998
AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 20011
 

1   As amended by Amendment No. 1 (adopted September 16, 2007) and Amendment
No. 2 (adopted November 18, 2007).

 



--------------------------------------------------------------------------------



 



FOREWORD
Effective as of January 1, 1998, Corn Products International, Inc. has adopted
the Corn Products International, Inc. Supplemental Executive Retirement Plan
(the “Plan”) for the benefit of certain of its Key Executives.
The purposes of the Plan are (a) to permit certain Key Executives to defer
payment of a portion of current compensation, including short and long term
performance bonus payments, until a later year, and (b) to provide Participants
and their beneficiaries with the amount of retirement income that is not
provided under the Corn Products International, Inc. Cash Balance Plan for
Salaried Employees and the Corn Products International, Inc. Retirement Savings
Plan by reason of limits on recognized compensation required by
Sections 401(a)(17), 402(g) and 415 of the Internal Revenue Code of 1986, as
amended, and by reason of elective compensation deferrals under this Plan.
It is intended that the Plan be a deferred compensation plan for “a select group
of management or highly compensated employees,” as that term is used in the
Employee Retirement Income Security Act of 1974, as amended.

2



--------------------------------------------------------------------------------



 



SECTION ONE
Definitions

1.1   Except to the extent otherwise indicated herein, and except to the extent
otherwise inappropriate in the context, the definitions contained in the Cash
Balance Plan or Savings Plan are applicable under the Plan.   1.2   “Accounts”
means the Cash Balance Plan Make-up Account, the Annual Deferral Account, the
Prior Plan Account, the Savings Plan Make-up Account, the Performance Plan
Account and the Annual Incentive Plan (AIP) Account.   1.3   “AIP Account” means
the bookkeeping Account established under Section 3.5 on behalf of a
Participant, and includes any deemed investment earnings credited thereon.   1.4
  “Annual Deferral Account” means the bookkeeping Account established under
Section 3.1 established on behalf of a Participant, and includes any deemed
investment earnings credited thereon.   1.5   “Annual Deferred Compensation”
means the amount of a Key Executive’s Compensation that such Key Executive has
deferred until a later year pursuant to an election under Section 2.2 of this
Plan.   1.6   “Base Salary Threshold” means, as of November 15, 1997, $160,000.
As of each subsequent November 15, the Base Salary Threshold shall be
redetermined as the annual limit (as of such November 15) in effect under
Section 401(a)(17) of the Code.   1.7   “Board of Directors” means the Board of
Directors of the Corporation.   1.8   “Cash Balance Plan” means the Corn
Products International, Inc. Cash Balance Plan for Salaried Employees.   1.9  
“Cash Balance Plan Make-up Account” means the bookkeeping Account established
under Section 3.2 established on behalf of a Participant, and includes any
deemed investment earnings credited thereon.   1.10   “Code” means the Internal
Revenue Code of 1986, as amended. Any reference to any Code Section shall also
mean any successor provision thereto.   1.11   “Committee” means the Pension
Committee established by the Board of Directors.   1.12   “Common Stock” means
common stock of Corn Products International, Inc.   1.13   “Compensation” means
a Participant’s base pay plus short-term incentive bonuses as paid, prior to
reduction for (a) his or her Annual Deferred Compensation election and Annual
Incentive Plan deferral election under this Plan, (b) pre-tax contributions
under the Savings Plan and (c) any pre-tax contributions to a cafeteria plan
under Section 125 of the Code, which is in excess of Limited Compensation.  
1.14   “Corporation” means Corn Products International, Inc. and any successor
to such corporation by merger, purchase or otherwise.   1.15   “Employer” means
the Corporation and any other corporation adopting the Plan in accordance with
Section 5.3 hereof.

3



--------------------------------------------------------------------------------



 



1.16   “Fair Market Value” means the closing price of a share of Common Stock on
the New York Stock Exchange on the date of the determination thereof, as
reported in The Wall Street Journal as New York Stock Exchange Composite
Transactions.   1.17   “Key Executive” means an executive employed by the
Corporation who is designated by the Vice President of Human Resources of the
Corporation.   1.18   “Limited Compensation” is the smaller of the limit on
pensionable compensation specified by Section 401(a)(17) of Code (including
adjustments for changes in the cost of living as prescribed by the Code), or
Compensation earned prior to the time the Participant reaches the limit on
elective deferrals to the Savings Plan specified by Section 402(g) of the Code
(including adjustments for changes in the cost of living as prescribed by the
Code).   1.19   “Participant” means a Participant in the Plan who has satisfied
the eligibility requirements of and is participating in the Plan under
Section 2.1 of the Plan.   1.20   “Performance Plan Account” means the
bookkeeping Account established under Section 3.6 on behalf of a Participant and
includes any deemed investment earnings credited thereon.   1.21   “Plan” means
the Corn Products International, Inc. Supplemental Executive Retirement Plan as
from time to time amended.   1.22   “Prime Rate” means the prime rate as
published in the Wall Street Journal Midwest edition showing such rate in effect
as of the first business day of each calendar quarter.   1.23   “Prior Plan
Account” means the bookkeeping Account established under Section 3.4 on behalf
of a Participant to reflect the amounts accrued by such Participant under the
Prior Savings Plan as of December 31, 1997, and includes any deemed investment
earnings credited thereon. “Prior Plan Deferred Account” means the portion of
the Prior Plan Account attributable to the Participant’s deferrals plus deemed
investment earnings thereon; and “Prior Plan Company Account” means the portion
of the Prior Plan Account attributable to company credits plus deemed investment
earnings thereon.   1.24   “Prior Savings Plan” means the CPC International Inc.
Excess Savings Plan.   1.25   “Prior SERP” means the CPC International Inc.
Excess Benefit Plan.   1.26   “Savings Plan” means the Corn Products
International, Inc. Retirement Savings Plan.   1.27   “Savings Plan Make-up
Account” means the bookkeeping Account established under Section 3.3 established
on behalf of a Participant, and includes any deemed investment earnings credited
thereon.   1.28   “Stock Unit” means a phantom unit corresponding to one share
of Common Stock in which a Participant’s Account is deemed invested.

SECTION TWO
Eligibility and Participation

2.1   Eligibility and Participation       Participation in the Annual Deferral
Account portion of the Plan shall be limited to Key Executives. For purposes of
participation as of January 1, 1998, the group of eligible Key Executives is
limited to employees of the Corporation whose 1997 base pay plus 1997-paid short

4



--------------------------------------------------------------------------------



 



term bonuses from CPC International Inc. equaled at least the Base Salary
Threshold as of November 15, 1997.
If first employed by the Corporation after January 1, 1998, a Key Executive
shall be eligible to participate in the Annual Deferral Account portion of the
Plan as of the first of the month following one full calendar month of
employment if his or her base salary plus short-term bonus for the balance of
the first calendar year of employment is expected to equal at least the annual
limit (as of such date of employment) under Section 401(a)(17) of the Code,
subject to approval of the Vice President of Human Resources of the Corporation.
Key Executives who have never participated under the Plan but whose base pay
plus short term bonus paid in any calendar year equals at least the Base Salary
Threshold for such year shall be eligible to participate in the Annual Deferral
Account as of the following January 1.
Key Executives who elect to participate in the Annual Deferral Account shall
continue to be eligible to make deferral elections in future years,
notwithstanding their base salary as of a November 15 falling below the Base
Salary Threshold for Key Executives who have never participated in the Plan.
Active participation in the Cash Balance Plan Make-up Account for any calendar
year shall be limited to Key Executives who make deferral elections for such
year, or employees whose benefits under the Cash Balance Plan are reduced by the
limits on compensation or benefits imposed by Sections 401(a)(17) or 415 of the
Code.
Active participation in the Savings Plan Make-up Account for any calendar year
shall be limited to Key Executives who make deferral elections for such year and
whose benefits under the Savings Plan are reduced by the limits on compensation
imposed by Section 401(a)(17) or Section 415 of the Code, or by a deferral
election made under Section 2.2 of this Plan.
Persons who have amounts transferred from the Prior Savings Plan to this Plan,
as provided in Section 3.4, shall be eligible for participation with respect to
amounts held in their Prior Plan Accounts hereunder.
Active participation in the Performance Plan Account portion of the Plan shall
be limited to Key Executives who elect to defer payment of Performance Plan
Awards for which they are eligible under the Corn Products International, Inc.
Performance Plan or the Corn Products International, Inc. Stock Incentive Plan.
Designation as a Key Executive for purposes of participation in the Performance
Plan Account in a given year does not ensure or otherwise entitle a Participant
to such a designation in subsequent years.
Active participation in the AIP Account portion of the Plan shall be limited to
Key Executives who elect to defer payment of Annual Incentive Payments for which
they are eligible under the Corn Products International, Inc. Annual Incentive
Plan. Designation as a Key Executive for purposes of participation in the AIP
Account in a given year does not ensure or otherwise entitle a Participant to
such a designation in subsequent years.

2.2  Deferral Election     Annual Deferred Compensation elections shall be made
only by Key Executives and shall be on forms furnished by the Committee. An
Annual Deferred Compensation election shall apply only to Compensation paid in
the particular year specified in the election. Key Executives shall specify the
percentage of such Compensation to be deferred under the election, which
percentage may not exceed 20%.     An Annual Deferred Compensation election with
respect to Compensation for a particular calendar year (a) must be made before
January 1 of such calendar year (or prior to participation in

5



--------------------------------------------------------------------------------



 



the Plan if the Key Executive becomes eligible to participate during the
calendar year), (b) must specify (from the available alternatives, which shall
include a lump sum option) the date such Annual Deferred Compensation, plus
deemed investment earnings, is to be paid (or commence to be paid) and, the
distribution date for a lump sum or first distribution date if the form of
distribution selected is installments must be a date which is at least six
months following separation from service and if the form of distribution
selected is annual installments, the number of annual installments (not to
exceed 5 years) in which such Annual Deferred Compensation, plus deemed
investment earnings, is to be paid must be designated, and (c) shall be
irrevocable as of the latest time at which such selection could be made in
compliance with Section 409A of the Code.
In the case of a Key Executive who is eligible to participate in this Plan under
Section 2.1 as of one month following the date on which his or her employment
with the Corporation commences, any Annual Deferred Compensation election must
be made within 30 days of employment and will apply to Compensation earned from
the date of such election through the end of that calendar year.
Elections to defer payment of Performance Plan Awards earned under the Corn
Products International, Inc. Performance Plan or the Corn Products
International, Inc. Stock Incentive Plan shall only be made by Key Executives
and shall be on forms furnished by the Committee. A Performance Plan Award
deferral election shall apply only to the Performance Plan Award Cycle specified
in the election. Key Executives shall specify the amount of the Performance Plan
Award they elect to defer in 10% increments (minimum 10%). The deferral election
must be made no later than six months preceding the end of the applicable
performance period. The deferral election must include a selection from the
available distribution alternatives of a date and form of distribution of the
deferred Performance Plan Award plus deemed investment earnings. One form of
distribution shall be a lump sum. The distribution date for a lump sum or first
distribution date if the form of distribution selected is installments must be a
date which is at least six months following separation from service and if the
form of distribution selected is annual installments, the number of annual
installments (not to exceed 5 years) must be designated. Once the form of
distribution is selected, it shall be irrevocable as of the latest time at which
such selection could be made in compliance with Section 409A of the Code.
Elections to defer payment of Annual Incentive Plan Awards earned under the Corn
Products International, Inc. Annual Incentive Plan shall only be made by Key
Executives and shall be on forms furnished by the Committee. An Annual Incentive
Plan Award deferral election shall apply only to the Plan Year specified in the
election. Key Executives shall specify the amount of the Annual Incentive Plan
Award they elect to defer in 10% increments (minimum 10%). The deferral election
must be made no later than 30 days after approval by the Board of Directors of
the Annual Incentive Plan for the Plan Year for which the election is being
made, provided, however, that the deferral election must in any event be made no
later than six months preceding the end of the applicable performance period.
The deferral election must include a selection from the available distribution
alternatives of a date and form of distribution of the deferred Annual Incentive
Plan Award plus deemed investment earnings. One form of distribution shall be a
lump sum. The distribution date for a lump sum or first distribution date if the
form of distribution selected is installments must be a date which is at least
six months following separation from service and if the form of distribution
selected is annual installments, the number of annual installments (not to
exceed 5 years) must be designated. Once the form of distribution is selected,
it shall be irrevocable as of the latest time at which such selection could be
made in compliance with Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



SECTION THREE
Accounts

3.1   Annual Deferral Account       The aggregate of the amounts of Annual
Deferred Compensation and deemed investment earnings on such amounts shall be
paid to the Participant or his or her beneficiary, as applicable, from the
general assets of the Corporation in accordance with this Plan and related
election forms. Deemed investment earnings with respect to Annual Deferred
Compensation shall be credited monthly at the monthly compound equivalent of the
Prime Rate or other deemed investment earnings measurements, including, but not
limited to, the increase or decrease in the Fair Market Value of Stock Units in
a Corn Products International, Inc. Phantom Stock Unit investment option
administered according to Section 4, as the Committee, in its sole discretion,
permits and as is elected by each Participant to be the deemed investment
measurement to be used for this bookkeeping Account. Such election of the deemed
investment earnings measurement shall be made at times and according to
administrative procedures established by the Committee. A bookkeeping Account
shall be maintained for each Participant to record the amount of such Annual
Deferred Compensation and deemed investment earnings thereon. Participants shall
be 100 percent vested in all of their Annual Deferral Accounts.       Separate
bookkeeping Accounts may be maintained for Annual Deferred Compensation for each
Participant for each calendar year, plus deemed investment earnings with respect
to such Annual Deferred Compensation, as may be necessary in order to facilitate
calculation upon distribution.   3.2   Cash Balance Plan Make-up Account       A
bookkeeping Account shall be established on behalf of each Participant in the
Plan which, at any time, shall yield a benefit equal to the benefit as of such
date that would have accrued under the Cash Balance Plan had (a) the Participant
not elected to defer Compensation under Section 2.2 of this Plan, and (b) limits
on benefits or Compensation imposed by Sections 415 or 401(a)(17) of the Code
not applied to the Participant under the Cash Balance Plan.       In addition,
the following employees shall receive an additional annual pay credit as
indicated below, applied to their total eligible Compensation as such is defined
in the Cash Balance Plan, but without reflecting the limits of
Section 401(a)(17) of the Code:

          Employee   Additional Percentage
 
       
Beebe, C.
    1.37 %
Fortnam, J.
    2.11 %
Hirchak, J.J.
    0.81 %
Ripley, J.
    4.72 %
Scott III, S.
    7.39 %

The beginning balance as of January 1, 1998 under this Account, if any, shall be
determined in accordance with the Opening Balance under the Cash Balance Plan as
if the earned benefit under the Prior SERP as of December 31, 1997 were the
“Accrued Benefit as of December 31, 1997 under the Prior Plan” as such is
defined in the Cash Balance Plan.
A Participant shall be vested in his or her Cash Balance Plan Make-up Account to
the extent that such Participant is vested in his or her Cash Balance Plan
Account balance.

7



--------------------------------------------------------------------------------



 



3.3   Savings Plan Make-up Account       A bookkeeping Account shall be
established on behalf of each Participant in the Plan, which shall be credited
with the excess, if any, of (a) the amount of employer matching and profit
sharing contributions which would have been made on behalf of such Participant
had the Participant’s Deferred Compensation been contributed to the Savings Plan
(without regard to any refunds of Participant contributions required under the
Code, or the effects of Sections 401(a)(17), 402(g) or 415 of the Code), over
(b) actual employer matching and profit sharing contributions to the Savings
Plan on behalf of such Participant.       The Savings Plan Make-up Account shall
be credited monthly with deemed investment earnings at the monthly compound
equivalent of the Prime Rate or other deemed investment earnings measurements,
including, but not limited to, the increase or decrease in the Fair Market Value
of Stock Units in a Corn Products International, Inc. Phantom Stock Unit
investment option administered according to Section 4, as the Committee, in its
sole discretion, permits and as is elected by each Participant to be the deemed
investment measurement to be used for this bookkeeping Account. Such election of
the deemed investment earnings measurement shall be made at times and according
to administrative procedures established by the Committee. A Participant is
vested in his or her Savings Plan Make-up Account to the extent that such
Participant is vested in his or her Savings Plan matching and profit sharing
contributions.   3.4   Prior Plan Account       A Prior Plan Deferred Account
shall be established for each Participant in the Prior Savings Plan who becomes
a Participant on January 1, 1998, equal in initial value to the amounts held
under the Prior Savings Plan as of December 31, 1997 attributable to employee
deferrals under the Prior Savings Plan plus deemed investment earnings thereon
through December 31, 1997. The Prior Plan Deferred Account shall be credited
monthly with deemed investment earnings at the monthly compound equivalent of
the Prime Rate or other deemed investment earnings measurements, including, but
not limited to, the increase or decrease in the Fair Market Value of Stock Units
in a Corn Products International, Inc. Phantom Stock Unit investment option
administered according to Section 4, as the Committee, in its sole discretion,
permits and as is elected by each Participant to be the deemed investment
measurement to be used for this bookkeeping Account. Such election of the deemed
investment earnings measurement shall be made at times and according to
administrative procedures established by the Committee. Participants shall be
100 percent vested in any Prior Plan Deferred Account.       A Prior Plan
Company Account shall be established for each Participant in the Prior Savings
Plan who becomes a Participant on January 1, 1998, equal in initial value to the
amounts held under the Prior Savings Plan as of December 31, 1997 attributable
to company credits under the Prior Savings Plan plus deemed investment earnings
thereon through December 31, 1997. The Prior Plan Company Account shall be
credited monthly with deemed investment earnings at the monthly compound
equivalent of the Prime Rate or other deemed investment earnings measurements,
including, but not limited to, the increase or decrease in the Fair Market Value
of Stock Units in a Corn Products International, Inc. Phantom Stock Unit
investment option administered according to Section 4, as the Committee, in its
sole discretion, permits and as is elected by each Participant to be the deemed
investment measurement to be used for this bookkeeping Account. Such election of
the deemed investment earnings measurement shall be made at times and according
to administrative procedures established by the Committee. Participants shall be
100 percent vested in any Prior Plan Company Account.   3.5   AIP Account      
A bookkeeping Account shall be established on behalf of each Participant who has
made an election to defer payment of Annual Incentive Plan Awards in accordance
with this Plan and related election forms to record the amount of such deferred
Annual Incentive Plan Awards and

8



--------------------------------------------------------------------------------



 



    deemed investment earnings thereon. The aggregate of the amounts of deferred
Annual Incentive Plan awards and deemed investment earnings on such amounts
shall be paid to the Participant or his or her beneficiary, as applicable, from
the general assets of the Corporation in accordance with this Plan and related
election forms. The Annual Incentive Plan Account shall be credited monthly with
deemed investment earnings at the monthly compound equivalent of the Prime Rate
or other deemed investment earnings measurements, including, but not limited to,
the increase or decrease in the Fair Market Value of Stock Units in a Corn
Products International, Inc. Phantom Stock Unit investment option administered
according to Section 4, as the Committee, in its sole discretion, permits and as
is elected by each Participant to be the deemed investment measurement to be
used for this bookkeeping Account. Such election of the deemed investment
earnings measurement shall be made at times and according to administrative
procedures established by the Committee. Participants shall be 100 percent
vested in their AIP Account.       Separate bookkeeping Accounts may be
maintained for Annual Incentive Plan Award deferrals for each Participant for
each calendar year plus deemed investment earnings with respect to each such
deferral, as may be necessary in order to facilitate calculation upon
distribution.   3.6   Performance Plan Account       A bookkeeping Account shall
be established on behalf of each Participant who has made an election to defer
payment of Performance Plan Awards in accordance with this Plan and related
election forms to record the amount of such deferred Performance Plan Awards and
deemed investment earnings thereon. The aggregate of the amounts of deferred
Performance Plan Awards and deemed investment earnings on such amounts shall be
paid to the Participant or his or her beneficiary, as applicable, from the
general assets of the Corporation in accordance with this Plan and related
election forms. The Performance Plan Account shall be credited monthly with
deemed investment earnings at the monthly compound equivalent of the Prime Rate
or other deemed investment earnings measurements, including, but not limited to,
the increase or decrease in the Fair Market Value of Stock Units in a Corn
Products International, Inc. Phantom Stock Unit investment option administered
according to Section 4, as the Committee, in its sole discretion, permits and as
is elected by each Participant to be the deemed investment measurement to be
used for this bookkeeping Account. Such election of the deemed investment
earnings measurement shall be made at times and according to administrative
procedures established by the Committee. Participants shall be 100 percent
vested in their Performance Plan Account.       Separate bookkeeping Accounts
may be maintained for Performance Plan Award deferrals for each Participant for
each Performance Plan Award Cycle plus deemed investment earnings with respect
to each such deferral, as may be necessary in order to facilitate calculation
upon distribution.

SECTION FOUR
Deemed Investment Options

4.1   Corn Products International, Inc. Phantom Stock Unit Option      
Participants may elect to participate in the Corn Products International, Inc.
Phantom Stock Unit Option at any time, using the forms and procedures
established by the Committee. Any portion or all of any of the balances of the
bookkeeping Accounts maintained on behalf of Participants pursuant to this Plan
or any portion or all of any new deferrals may be “invested” in this option.
Deemed balances or deferrals “invested” in this option will maintain their
separate Account character with respect to distribution selections regarding the
timing and form of the distribution. All distributions from this option will be
in whole shares of Common Stock as determined by the whole number of Stock Units
credited to the Participant at the time of distribution. Fractional

9



--------------------------------------------------------------------------------



 



Stock Units will be converted to a cash equivalent by multiplying the fractional
Stock Units by the Fair Market Value on the particular distribution date and
will be distributed as a cash payment.
All elections to “invest” existing Account balances or deferrals into this
option are irrevocable. Balances may not be transferred out of this option.
All amounts transferred into or deferred directly into this option shall be
deemed to be invested in Common Stock in the form of Stock Units. The number of
Stock Units which shall be credited to a Participant’s Account in respect of
amounts transferred or deferred shall be equal to the amount transferred or
deferred divided by the Fair Market Value of a share of Common Stock on the
effective date of the transfer or deferral or, if such is date is not a trading
day for the New York Stock Exchange, then on the first trading day after such
date of transfer or deferral.
As of the date on which dividends are paid on the shares of Common Stock, the
Company shall credit to each Participant with a balance “invested” in this
option additional Stock Units, the number of which shall be determined by
multiplying the amount of such dividends per share of Common Stock by the number
of Stock Units then credited to the Participant and dividing the product thereof
by the Fair Market Value of a share of Common Stock on the applicable dividend
payment date.
SECTION FIVE
Payment of Benefits

5.1   No In-Service Withdrawals       No withdrawals, including loans, may be
allowed from the Plan for any reason while the Participant is still employed by
the Corporation; however, reemployment of a Participant shall not suspend the
payment of any benefits hereunder.   5.2   Payment of Annual Deferral Account  
    Except as provided in Section 5.8 below, payment of benefits from a
Participant’s Annual Deferral Account shall be made in accordance with the
Annual Deferred Compensation deferral elections made at the time the Participant
elects to defer Compensation hereunder. A separate Annual Deferred Compensation
election shall govern each year’s Annual Deferred Compensation deferral and
deemed investment earnings on such Annual Deferred Compensation attributable to
any year. The terms of these Annual Deferred Compensation elections dealing with
the timing and form of payment may be changed prospectively from year to year by
the Committee, but a selection made by a Participant as to the timing and form
of a distribution from the Annual Deferral Account with respect to a particular
year is irrevocable as of the latest time at which such selection could be made
in compliance with Section 409A of the Code. Until the distribution of the full
value of a Participant’s Annual Deferral Account, the undistributed portion of
such Account will continue to be credited with deemed investment earnings
pursuant to Section 3.1 of the Plan.   5.3   Payment of Cash Balance Plan
Make-up Account       Effective for distributions commencing prior to January 1,
2008: Except as provided in Section 5.8 below, distributions from the Cash
Balance Plan Make-up Account shall be made in the same form and at the same time
as benefit payments made under the Cash Balance Plan or in accordance with an
election made on a form furnished by the Committee. Until the distribution of
the full value of a Participant’s Cash Balance Make-up Account, the
undistributed portion of such Account will continue to be credited with deemed
investment earnings pursuant to Section 3.2 of the Plan.

10



--------------------------------------------------------------------------------



 



  Effective for distributions commencing on or after January 1, 2008:
Distributions from a Participant’s Cash Balance Plan Make-up Account shall be
made in accordance with the election made by the Participant in the form and
manner prescribed by the Company, subject to Section 5.8 and the other
limitations set forth below. Such distribution election must be made by the
Participant (a) prior to January 1, 2008 in the case of a Participant who has an
account balance on such date, and (b) in the case of any other Participant,
prior to the calendar year in which such Participant becomes eligible to receive
credits to such Participant’s Cash Balance Plan Make-up Account. Notwithstanding
anything herein to the contrary, in the case of a Participant who does not make
an election as specified in the immediately preceding sentence, such
Participant’s Cash Balance Plan Make-Up Account shall be distributed in the form
of a lump sum on the later of (a) the date on which such Participant attains age
60, (b) the date on which such Participant terminates employment and
(c) June 30, 2008.   5.4   Payment of Savings Plan Make-up Account      
Effective for distributions commencing prior to January 1, 2008: Except as
provided in Section 5.8 below, distributions from the Savings Plan Make-up
Account shall be made in the same form and at the same time as benefit payments
made under the Savings Plan after termination of employment or in accordance
with an election made on a form furnished by the Committee. However, if the
Participant elects an annuity distribution under the Savings Plan, he or she
shall receive his Savings Plan Make-up Account in a single sum, subject to any
election made on a form furnished by the Committee. Until the distribution of
the full value of a Participant’s Savings Plan Make-up Account, the
undistributed portion of such Account will continue to be credited with deemed
investment earnings pursuant to Section 3.3 of the Plan.       Effective for
distributions commencing on or after January 1, 2008: Distributions from a
Participant’s Savings Plan Make-up Account shall be made in accordance with the
election made by the Participant, subject to Section 5.8 and the other
limitations set forth below. Such distribution election must be made by the
Participant in the form and manner prescribed by the Company (a) prior to
January 1, 2008 in the case of a Participant who has an account balance on such
date, and (b) in the case of any other Participant, prior to the calendar year
in which such Participant becomes eligible to receive credits to such
Participant’s Savings Plan Make-up Account. Notwithstanding anything herein to
the contrary, in the case of a Participant who does not make an election as
specified in the immediately preceding sentence, such Participant’s Savings Plan
Make-Up Account shall be distributed in the form of a lump sum on the later of
(a) the date on which such Participant attains age 60, (b) the date of such
Participant’s separation from service and (c) June 30, 2008.   5.5   Payment of
Prior Plan Account       Effective for distributions commencing prior to
January 1, 2008: Except as provided in Section 5.8 below, distributions from the
Prior Plan Account shall be payable pursuant to the selection made in writing by
the Participant no later than the Participant’s termination date. Such selection
shall be irrevocable as of the latest time at which such selection could be made
in compliance with Section 409A of the Code and be made on forms and pursuant to
procedures specified by the Committee. The Participant shall have the option to
select to receive the value of the Prior Plan Account in one cash lump sum or
payable in essentially equal annual installments over a specified number of
years; provided, however, (i) that no distribution may commence sooner than the
first anniversary of the Participant’s termination date; (ii) distribution must
commence no later than the fifth anniversary of the Participant’s termination
date; and (iii) full distribution of the Participant’s Prior Plan Account must
be completed no later than the tenth anniversary of such termination date. If a
Participant dies prior to receiving a complete distribution of the balance of
the Prior Plan Account, the undistributed portion of such Account will be paid
in one cash lump sum as soon as is practicable to the named beneficiary under
the Plan. Until the distribution of the full value of a

11



--------------------------------------------------------------------------------



 



  Participant’s Prior Plan Account, the undistributed portion of such Account
will continue to be credited with deemed investment earnings pursuant to
Section 3.4 of the Plan.     Effective for distributions commencing on or after
January 1, 2008: Distributions from a Participant’s Prior Plan Account shall be
made in accordance with the election made by the Participant, subject to
Section 5.8 and the other limitations set forth below. Such distribution
election must be made by the Participant in the form and manner prescribed by
the Company prior to January 1, 2008. Notwithstanding anything herein to the
contrary, in the case of a Participant who does not make an election as
specified in the immediately preceding sentence, such Prior Plan Account shall
be distributed in the form of a lump sum on the later of (a) the first
anniversary of such Participant’s separation from service and (b) June 30, 2008.
  5.6   Payment of AIP Account       Except as provided in Section 5.8 below,
distributions from the AIP Account will be made in accordance with the
selections the Participant made at the time the Annual Incentive Plan Award was
deferred. A separate deferral election form shall govern each Annual Incentive
Plan year and deemed investment earnings thereon. The terms of these deferral
election agreements dealing with the timing and form of payment may be changed
prospectively from year to year by the Committee, but once a selection is made
by a Participant as to the timing and form of a distribution from the AIP
Account with respect to a particular year, such selection is irrevocable as of
the latest time at which such selection could be made in compliance with
Section 409A of the Code. Until the distribution of the full value of a
Participant’s AIP Account, the undistributed portion of such Account will
continue to be credited with deemed investment earnings pursuant to Section 3.5
of the Plan.   5.7   Payment of Performance Plan Account       Except as
provided in Section 5.8 below, distributions from the Performance Plan Account
will be made in accordance with the selections the Participant made at the time
the Performance Plan Award was deferred. A separate deferral election form shall
govern each Performance Plan Award Cycle and deemed investment earnings thereon.
The terms of these deferral election agreements dealing with the timing and form
of payment may be changed prospectively from Cycle to Cycle by the Committee,
but once a selection is made by a Participant as to the timing and form of a
distribution from the Performance Plan Account with respect to a particular
Cycle, such selection is irrevocable as of the latest time at which such
selection could be made in compliance with Section 409A of the Code. Until the
distribution of the full value of a Participant’s Performance Plan Account, the
undistributed portion of such Account will continue to be credited with deemed
investment earnings pursuant to Section 3.6 of the Plan.   5.8   Lump Sum
Distributions of Smaller Benefits       Notwithstanding anything herein to the
contrary:

  (a)   If the aggregate value of a Participant’s Cash Balance Plan Make-up
Account, Savings Plan Make-up Account, and Prior Plan Account is less than
$10,000, the Participant or his or her beneficiary shall receive benefits from
such Accounts under this Plan in the form of a single lump sum payment six
months after the Participant’s termination of employment, without regard to
distribution selections made under the Cash Balance Plan or Savings Plan
(effective prior to January 1, 2008) and without regard to distribution
elections made with respect to such Accounts.     (b)   If the aggregate value
of a Participant’s Annual Deferral Account, AIP Account and Performance Plan
Account is less than $10,000, the Participant or his or her beneficiary shall
receive benefits from such Account under this Plan in the form of a single lump
sum

12



--------------------------------------------------------------------------------



 



      payment six months after termination of employment, without regard to
distribution selections made under such Accounts.

5.9   Beneficiaries       The Participant’s beneficiary under this Plan with
respect to his or her Accounts shall be the person or persons designated as
beneficiary by the Participant by filing with the Committee a written
beneficiary designation on a form provided by, and acceptable to, such
Committee. In the event the Participant does not make an effective designation
of a beneficiary with respect to his or her Accounts (or any one of them), the
Participant’s beneficiary with respect to his or her Accounts shall be such
Participant’s beneficiary under the Savings Plan.   5.10   Termination of the
Cash Balance Plan or Savings Plan       In the event that the Cash Balance Plan
is terminated, payments from the Cash Balance Plan Make-up Account shall
continue to be paid in accordance with Section 5.3 hereof.       In the event
that the Savings Plan is terminated, payments from the Savings Plan Make-up
Account shall continue to be paid in accordance with Section 5.4 hereof.   5.11
  Tax Withholding       The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to a distribution of benefits hereunder, payment by the recipient
of such distribution of any Federal, state, local or other taxes which may be
required to be withheld or paid in connection with such distribution. With
respect to the withholding obligation attributable to a distribution of shares
of Common Stock from the Phantom Stock Unit Option, at the election of the
recipient (i) the Company shall withhold whole shares of Common Stock which
would otherwise be delivered to a recipient, having an aggregate Fair Market
Value determined as of the date the obligation to withhold or pay taxes arises
in connection with such distribution (the “Tax Date”), in the amount necessary
to satisfy such obligation or (ii) the recipient may satisfy such obligation by
any of the following means: (A) a cash payment to the Company, (B) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of shares of previously-acquired shares of Common Stock, for
which the recipient has good title, free and clear of all liens and
encumbrances, having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy such obligation, (C) authorizing
the Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the Tax Date,
or withhold an amount of cash which would otherwise be payable to the recipient,
equal to the amount necessary to satisfy any such obligation, or (D) any
combination of (A), (B) and (C). Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
recipient. With respect to the withholding obligation attributable to a
distribution of cash, the Company shall withhold an amount of cash which would
otherwise be payable to the recipient in the amount necessary to satisfy such
obligation.   5.12   Section 409A Compliance       Notwithstanding anything
herein to the contrary, all payments made hereunder shall comply with the
requirements of Section 409A of the Code and the regulations issued thereunder.
Notwithstanding anything herein to the contrary, no payment payable upon a
Participant’s separation from service shall be made to any Participant who is a
“specified employee” as defined in Section 409A(a)(2) and the regulations issued
thereunder until at least six months following such Participant’s separation
from service or, if earlier, to such Participant’s estate upon such
Participant’s death.

13



--------------------------------------------------------------------------------



 



5.13   Changes in Elections Regarding Time and Form of Payment      
Notwithstanding anything herein to the contrary, Participants shall have the
opportunity to elect to change their prior payment elections with respect to
their Annual Deferral Accounts, Annual Incentive Plan Accounts, Performance Plan
Accounts, Cash Balance Make-up Accounts, Savings Plan Make-Up Accounts and/or
Prior Plan Accounts, as applicable, provided that such changes are elected in
the manner prescribed by the Company no later than December 31, 2008.”

SECTION SIX
ADMINISTRATION AND GENERAL PROVISIONS

6.1   Plan Administrator       The Corporation shall be the “administrator” of
the Plan within the meaning of the Employee Retirement Income Security Act of
1974, as amended.   6.2   Committee       Subject to the provisions of
Section 6.1, the Committee shall be vested with the general administration of
the Plan. The Committee shall have the exclusive right to interpret the Plan
provisions and to exercise discretion where necessary or appropriate in the
interpretation and administration of the Plan and to decide any and all matters
arising thereunder or in connection with the administration of the Plan. The
decisions, actions and records of the Committee shall be conclusive and binding
upon the Corporation and all persons having or claiming to have any right or
interest in or under the Plan.       The Committee may delegate to such
officers, employees or departments of the Corporation such authority, duties,
and responsibilities of the Committee as it, in its sole discretion, considers
necessary or appropriate for the proper and efficient operation of the Plan,
including, without limitation, (a) interpretation of the Plan, (b) approval and
payment of claims, and (c) establishment of procedures for administration of the
Plan.   6.3   Participation by Other Employers

  (a)   Adoption of Plan.         With the consent of the Corporation, any
corporation may become a participating Employer under the Plan by (i) taking
such action as shall be necessary to adopt the Plan, (ii) filing with the
Corporation a duly certified copy of the resolution of the board of directors of
such corporation adopting the Plan, and (iii) executing and delivering such
instruments and taking such other actions as may be necessary or desirable to
put the Plan into effect with respect to such corporation.     (b)   Withdrawal
from Participation         Any Employer may withdraw from participation in the
Plan at any time by filing with the Corporation a duly certified copy of a
resolution of its board of directors to that effect and giving notice of its
intended withdrawal to the Corporation prior to the effective date of
withdrawal.     (c)   Corporation as Agent for Employers

14



--------------------------------------------------------------------------------



 



      Each corporation which shall become a participating Employer pursuant to
Section 6.3(a) by so doing shall be deemed to have appointed the Corporation its
agent to exercise on its behalf all of the powers and authorities hereby
conferred upon the Corporation by the terms of the Plan, including, but not by
way of limitation, the power to amend and terminate the Plan.

6.4   General Provisions

  (a)   The Corporation shall make no provision for the funding of any benefits
payable hereunder that (i) would cause the Plan to be a funded plan for purposes
of Section 404(a)(5) of the Code, or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or (ii) would cause the Plan to be other than
an “unfunded and unsecured promise to pay money or other property in the future”
under Treasury Regulations section 1.83-3(e); and shall have no obligation to
make any arrangement for the accumulation of funds to pay any amounts under this
Plan.     (b)   In the event that the Corporation shall decide to establish an
advance accrual reserve on its books against the future expense of the Plan,
such reserve shall not under any circumstances be deemed to be an asset of this
Plan but, at all times, shall remain a general asset of the Corporation, subject
to the claims of the Corporation’s creditors.     (c)   A person entitled to any
amount under this Plan shall be a general unsecured creditor of the Corporation
with respect to such amount.

6.5   Claims Procedure     If any Participant or other person believes he is
entitled to benefits in an amount greater than those which he is receiving or
has received, he may file a written claim with the Secretary of the Committee.
Such claim shall state the nature of the claim, the facts supporting the claim,
the amount claimed, and the address of the claimant. The Secretary of the
Committee shall review the claim and shall, within 60 days after receipt of the
claim, give written notice by registered or certified mail to the claimant of
the Committee’s decision with respect to the claim. The notice of the
Committee’s decision with respect to the claim shall be written in a manner
designed to be understood by the claimant and, if the claim is wholly or
partially denied, set forth the specific reasons for the denial, specific
references to the pertinent Plan provisions on which the denial is based, a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and an explanation of the claim review procedure under the Plan.    
The Committee shall also advise the claimant that he or his duly authorized
representative may request a review of the denial by the Chairperson of the
Committee by filing with the Committee within 65 days after notice of the denial
has been received by the claimant, a written request for such review. The
claimant shall be informed that he may have reasonable access to pertinent
documents and submit comments in writing to the Chairperson within the same
65-day period. If a request is so filed, review of the denial shall be made by
the Chairperson within 60 days after receipt of such request, and the claimant
shall be given written notice of the Chairperson’s final decision. The notice of
the Chairperson’s final decision shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based and shall be written in a manner designed to be understood by the
claimant.

15



--------------------------------------------------------------------------------



 



6.6   Notices and Other Communications       All notices, reports and statements
given, made, delivered or transmitted to a Participant or any other person
entitled to or claiming benefits under the Plan shall be deemed to have been
duly given, made or transmitted when mailed by first class mail with postage
prepaid and addressed to the Participant or such other person at the address
last appearing on the records of the Corporation. A Participant or other person
may record any change of his address from time to time by written notice filed
with the Corporation.       Written directions, notices and other communications
from Participants or any other person entitled to or claiming benefits under the
Plan to the Employers or the Corporation shall be deemed to have been duly
given, made or transmitted either when delivered to such location as shall be
specified upon the forms prescribed by the Corporation for the giving of such
directions, notices and other communications or when mailed by first class mail
with postage prepaid and addressed as specified upon such forms.   6.7   Records
      The Committee shall keep a record of all its proceedings and shall keep or
cause to be kept all books of Account, records and other data as may be
necessary or advisable in its judgment for the administration of the Plan.   6.8
  Non-assignability       It is a condition of the Plan, and all rights of each
Participant and any other person entitled to benefits hereunder shall be subject
thereto, that no right or interest of any Participant or such other person in
the Plan shall be assignable or transferable in whole or in part, either
directly or by operation of law or otherwise, including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge or bankruptcy, but
excluding rights or interests arising by reason of death or mental incompetency,
and no right or interest of any Participant or other person in the Plan shall be
liable for, or subject to, any obligation or liability of such Participant or
other person, including claims for alimony or the support of any spouse or
child.   6.9   Employment Non-contractual       The Plan shall not be
interpreted as conferring any right upon any employee to continue in employment.
  6.10   Employer’s Option to Fund Benefits       Nothing in this Plan shall be
interpreted as requiring any Employer to set aside any of its assets for the
purpose of funding its obligation under this Plan. No person entitled to
benefits under this Plan shall have any right, title or claim in or to any
specific assets of any Employer, but shall have the right only as a general
creditor of his Employer to receive benefits from his Employer on the terms and
conditions herein provided. Notwithstanding the foregoing, any obligation of an
Employer under this Plan to a Participant or an other person entitled to
payments in respect of the Participant shall be offset by any payments to the
Participant or another person from any trust or other funding medium established
by the Employers for the purpose of providing benefits of this Plan.   6.11  
Governing Law       This Plan shall be construed and enforced under the laws of
the State of Illinois.

16



--------------------------------------------------------------------------------



 



SECTION SEVEN
Amendment and Termination

7.1   Amendment of the Plan       The Plan may be wholly or partially amended or
otherwise modified at any time by the Board of Directors or by a committee of
the Board of Directors as designated thereby from time to time.   7.2  
Termination of the Plan       The Plan may be terminated at any time by the
Board of Directors. Notwithstanding anything herein to the contrary, payments to
Participants upon Plan termination shall be made in accordance with the
requirements of Section 409A of the Code and the regulations issued thereunder.

17